Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-cv-62593-DPG

  FEDERAL TRADE COMMISSION,

           Plaintiff,

  vs.

  SIMPLE HEALTH PLANS, LLC, et al.,

        Defendants.
  __________________________________/

   RECEIVER’S INTERIM STATUS REPORT CONCERNING THE FEDERAL TRADE
   COMMISSION’S PROPOSED CASE MANAGEMENT SCHEDULE AND DOCUMENT
             PRODUCTION TO DEFENDANT STEPHEN DORFMAN

           Michael I. Goldberg, as court-appointed temporary receiver (the “Receiver”) over

  defendants Simple Health Plans LLC (“Simple Health”), Health Benefits One LLC, Health

  Center Management LLC, Innovative Customer Care LLC, Simple Insurance Leads LLC, Senior

  Benefits One LLC, and their subsidiaries, affiliates, successors and assigns (collectively, the

  “Receivership Entities”), by counsel, files his response in support of the Proposed Scheduling

  Order filed by the Federal Trade Commission (“FTC”) so that this Court may enter a ruling on

  the FTC’s request for a preliminary injunction having considered the Defendant’s response. As

  discussed below, the Receiver believes that an unduly long continuance of the Preliminary

  Injunction Hearing (as defined below) prejudices the estate and hampers the Receiver’s ability to

  properly administer the estate for the benefit of its creditors. Moreover, the Receiver does not

  believe that extension of the hearing date is warranted as the Defendant proposes given his

  continued delay in seeking relevant documents that the Receiver has made available from the




  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 2 of 11



  inception of this action. In light of the foregoing, the Receiver believes that it is incumbent on

  his office to provide this Interim Status Report to the Court.1

                           BACKGROUND OF THE RECEIVERSHIP

           1.    On October 29, 2018, the FTC filed a Complaint in the United States District

  Court for the Southern District of Florida against the Receivership Entities and defendant Steven

  Dorfman (“Defendant”) under Section 13(b) of the Federal Trade Commission Act (the “FTC

  Act”), 15 U.S.C. § 53(b) and the Telemarketing and Consumer Fraud and Abuse Act, 15 U.S.C.

  §§ 6101-6108, alleging the Defendant violated Section 5(a) of the FTC Act, 15 U.S.C. § 45(a)

  and the FTC’s Telemarketing Sales Rule, 16 C.FR Part 310, as amended. [D.E. 1].

           2.    On the same date, the FTC filed an Ex Parte Motion for a Temporary Restraining

  Order with Asset Freeze, Appointment of a Temporary Receiver, and Other Equitable Relief, and

  Order to Show Cause Why a Preliminary Injunction Should Not Issue (“Motion for TRO”),

  along with a Memorandum in Support of the Motion for TRO. [D.E. 3].

           3.    On October 31, 2018, this Court entered an Ex Parte Temporary Restraining

  Order with Asset Freeze, Appointment of a Temporary Receiver, and Other Equitable Relief (the

  “TRO”), and Order to Show Cause Why a Preliminary Injunction Should Not Issue, which,

  among other things, appointed the Receiver over the Receivership Entities with full powers of an

  equity receiver. [D.E. 15]. A hearing on the issue of whether or not the Court should enter a

  preliminary injunction (the "Preliminary Injunction Hearing") was originally scheduled for

  November 4, 2018. Id.




  1
      The Receiver has conducted his own investigation into the Receivership Entities' pre-
  receivership affairs and plans to file a comprehensive report prior to the hearing on the Order to
  Show Cause.


  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 3 of 11



           4.      Thereafter, the parties filed, among other things, a First and Second Joint Motion

  seeking a continuance of the Preliminary Injunction Hearing and an extension of the TRO. [D.E.

  17 & 27]. The Court entered an Order granting the Second Joint Motion to Continue on

  November 19, 2018. [D.E. 30]. As a result, the Preliminary Injunction Hearing was reset for

  January 29, 2019. Id. Critically, the Defendant was given up through and including January 4,

  2019 to file a response to the FTC’s Motion for TRO. Id. At the same time, the Receiver’s

  temporary appointment was extended until such time as the Court issues its ruling on the

  Preliminary Injunction. Id.

           5.      The January 29, 2019 hearing was cancelled as a result of a U.S. government

  shutdown and the mandatory stay of the case that was sought by the FTC. [ECF Nos 58 & 59].

  During that time, the Defendant sought emergency relief arguing that the previously agreed-upon

  continuance of the Preliminary Injunction Hearing, and concomitant extension of the TRO,

  violated his rights and that he needed key documents from the FTC in order to prepare an

  adequate response. [ECF No. 60].

           6.      This Court lifted the stay, deeming certain FTC employees as essential, so that the

  FTC could resolve the outstanding discovery issues raised by the Defendant. [ECF No. 64].

  Since the beginning of the receivership, the Receiver and his staff have continued working to

  administer the receivership estate and provide documents to the Defendant – even during the

  period when the case was stayed.

                THE TEMPORARY STATUS OF THE RECEIVER’S APPOINTMENT
                 PREJUDICES THE RECEIVERSHIP ESTATE AND CREDITORS

           7.      The Receivership Entities operated out of multiple offices in Miami, Hollywood,

  Dallas (3 offices) and overseas and primarily sold insurance products on behalf of a Health

  Insurance Innovations (“HII”). Immediately after the commencement of the receivership, HII



  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 4 of 11



  terminated its relationship with the Receivership Entities thereby effectively putting them out of

  business. If the Receiver was a permanent receiver, he would have immediately sought to have

  delivered possession of the leased premises to the landlords thereby limiting any claims they may

  have for unpaid rent.

           8.    In fact, the Receiver has been contacted by four landlords seeking to negotiate a

  return of the leased premises, however, the Receiver has not yet sought to terminate the leases

  and return the leased premises because the Defendant does not consent to the Receiver

  terminating the leases and because the role of a “temporary” receiver is to maintain the status

  quo pending the determination on the preliminary injunction. The Defendant's illogical refusal to

  consent to the termination of the leases is unnecessarily causing additional claims against the

  receivership estate causing further damage to creditors. If the Receiver were a permanent

  receiver, his role would change from one of preserving the status quo pending the outcome of the

  preliminary injunction hearing to the role of maximizing the distribution to creditors. This

  change in role would allow the Receiver to utilize his business judgment, with the Court’s

  approval, to terminate the leases and return the leased property to the landlords thereby

  decreasing the amount of claims.2

           9.    The estate is already being impacted by the consequences of the Receiver’s

  temporary appointment combined with the Defendant's refusal to consent to logical business

  decisions. On February 5, 2019, the Receiver received a Complaint seeking to evict Simple




  2
    The Receiver notes that there is no legal prohibition to him seeking the Court's authorization to
  terminating the leases over the Defendant's consent. However, the Receiver has tried to operate
  the receivership during this "period of limbo" with an eye towards maintaining the status quo.



  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 5 of 11



  Health from the Doral, Florida location.3 Because the Defendant inexplicably withheld consent,

  the receivership estate will now needlessly incur legal fees as the Receiver is now tasked with

  addressing this eviction action, which could have been avoided with an orderly hand back of the

  premises at the time the landlord indicated that another party was interested in leasing the space.4

           10.   The Receivership Entities also lease a Lamborghini vehicle driven by the

  Defendant. The Receiver has secured the vehicle in accordance with the TRO. The leasing

  company repeatedly contacted the Receiver seeking the return of the vehicle. If the Receiver was

  a permanent receiver, he would have exercised his business judgment and immediately returned

  the depreciating vehicle. However, as temporary receiver charged with maintaining the status

  quo, the Receiver contacted the Defendant seeking his consent to surrender the vehicle. The

  Defendant never consented.

           11.   Given the Defendant’s failure to consent, the Receiver filed his Motion for

  Authority to Cancel Vehicle Lease . . . [ECF No. 70], which is pending before the Court. Among

  other things, cancellation and return of the leased vehicle will relieve the receivership estate of

  the carrying costs of the lease while at the same time releasing the Defendant from his personal

  guaranty for the car. The Receiver does not understand why someone in Defendant's position

  would not consent to the return of such a luxurious asset under circumstances that would release

  him from his personal guaranty—especially in light of the fact that the Defendant has repeatedly

  expressed to the Court that this lawsuit has placed him in a precarious financial condition

  necessitating the estate to pay his living expenses and legal fees.


  3
     This action violates the Court's orders preventing creditors from suing the Receivership
  Entities.
  4
    In light of the delay, the Receiver has prepared a motion asking this Court to permit the
  Receiver to hand back the Doral, Florida and Dallas, Texas premises, which will be filed in the
  coming days.


  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 6 of 11



           12.    The Receiver notes that TROs are typically 14 days in duration and a preliminary

  injunction hearing usually takes place within a few weeks of the entry of the TRO precisely so

  that the issues that have been described herein can be avoided. The initial preliminary injunction

  hearing was reset two times at the Defendant’s urging to January 29, 2019. In reality, this also

  extended the temporary nature of the Receiver’s appointment for more than three months after

  the commencement of the receivership. Any further extension beyond what the FTC is offering

  will be prejudicial to the receivership estate and its creditors.

           13.    Based on the extensive document requests the Defendant has made to the

  Receiver (discussed below), it is apparent to the Receiver that the Defendant is treating the

  preliminary injunction hearing as if it was the ultimate determination on the merits of the case. It

  is not. The Defendant will have ample opportunity to fully litigate his case in the months to

  come.

           14.    The Receiver respectfully suggests that the Court not continue the hearing on the

  preliminary injunction beyond what the FTC suggests. Moreover, in light of the fact that the

  receivership entities are essentially out of business due to HII terminating its relationship, the

  Court should consider granting the extension only if the Defendant consents to the Receiver

  administering the receivership estate with the goal of maximizing the recovery to creditors rather

  than preserving the status quo.

                 THE DEFENDANT’S DOCUMENT REQUESTS FOLLOWING
                  THE RECEIVER TAKING CONTROL OF THE BUSINESS

           15.    Any claim by the Defendant that the Receiver's delay in responding to his

  document request necessitates a further continuance of the Preliminary Injunction Hearing is

  spurious. Any delay in the Defendant obtaining the documents he believes are necessary for his

  defense were caused by the Defendant's own inaction. More specifically, on November 1, 2018,



  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 7 of 11



  pursuant to the immediate access provisions of the TRO, the Receiver entered the premises of the

  Receivership Entities in Miami and Hollywood, Florida and also in Dallas, Texas. On that same

  day, the Receiver made contact with Defendant’s current counsel in order to facilitate the

  turnover of certain assets that were purchased with corporate funds, as more fully set forth in the

  Motion for TRO and accompanying Order.

           16.   Approximately four weeks later, on November 28, 2018, Defendant’s counsel for

  the first time requested company documents and call recordings, ostensibly to respond to the

  Motion for TRO. By then, the initial schedule had been in place for the hearing on the Motion for

  TRO for well over a week. In any event, the Receiver immediately offered access to the

  premises on the very next day so that relevant documents could be identified by the Defendant

  and/or his counsel and copied.

           17.   Instead, the Defendant placed the burden on the Receiver’s staff to retrieve

  documents from the business even though the Defendant was in the best position to locate those

  documents and the Receiver offered him access to the business premises and the Receivership

  Entities' computers. Defendant’s counsel provided a list of overly-broad document requests

  seeking, among other things, copies of the entire electronic mail inboxes from the inception of

  the company to appointment of the Receiver for nine of the Defendant’s former employees,

  including Mr. Dorfman.5 Mr. Dorfman’s inbox alone exceeds 20 gigabytes of data.

           18.   The Receiver’s staff immediately set about gathering the requested documents.

  However, recognizing the breadth of the requests and the amount of data involved, the Receiver

  requested a call to discuss narrowing the document requests to only those documents necessary


  5
    The Defendant’s document requests also identified which employees the Receiver should
  contact if he or his staff needed assistance locating documents. The Receiver has spoken to at
  least four former Simple Health employees in his effort to locate documents.



  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 8 of 11



  to respond to the Motion for TRO.6 According to the Defendant, it was not possible to narrow

  his document requests.

           19.   As a result, the Receiver has engaged his staff, including contract IT personnel, in

  the process of finding, extracting and downloading large amounts of data for production to the

  Defendant.

           20.   At the outset, the Receiver began a rolling production of documents to the

  Defendant utilizing an FTP site designated by the Defendant for the purpose of uploading

  documents. Because of the file size, the file transfer took several days. And, ultimately, the

  Defendant’s counsel indicated that certain files were corrupt and/or unusable after they were

  uploaded. In response, the Receiver reiterated his initial offer to allow the Defendant’s counsel

  to visit the site in order to retrieve files and other documents directly from the company using the

  vendor of his choice citing the fact that certain environmental differences, which were out of the

  Receiver’s control, may account for the problem.

           21.   Instead, the Defendant’s counsel provided the Receiver with a hard drive so that

  files could be loaded directly onto the hard drive and returned to counsel. The Receiver’s staff

  again went through the process of providing the Defendant with documents to the extent those

  documents could be located. On January 14, 2019, the Receiver hand-delivered a hard drive to

  the Defendant containing the documents that had been requested. On January 17, 2019, the

  Defendant’s counsel again indicated that certain files may have been corrupted or were unusable,

  although the specifics of the issues the Defendant’s counsel has encountered have not been

  revealed.


  6
    The Defendant’s counsel initially suggested that it might not be necessary to transfer Mr.
  Dorfman’s inbox. However, when the Receiver’s counsel followed up on the necessity of
  producing Mr. Dorfman’s inbox, he was told that this would also need to be provided by the
  Receiver.


  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 9 of 11



           22.   In response, the Receiver insisted that the Defendant come on-site to obtain

  documents pointing out the obvious problem with the Defendant’s months-long refusal to engage

  his own resources to obtain documents, namely that: (i) the Defendant’s attempt to export

  documents with no qualified IT vendor with knowledge of the environment that those documents

  would be utilized in could account for the apparent issues, (ii) given the Defendant’s prior

  arguments before the Court that certain documents and call recordings were necessary for a

  defense to the TRO, it would be most efficient for the Defendant to engage his own resources to

  obtain those documents, and (iii) Defendant’s counsel had yet to be clear about what the

  purported problems with the document production were in their environment. Incidentally, the

  Receiver’s office maintains an identical copy of the production provided to the Defendant and

  has been able to successfully review and use those documents with no issue.

           23.   As of the date of this filing, three weeks have passed since the Receiver again

  asked the Defendant to engage resources capable of exporting Simple Health documents so that

  they can be reviewed on the platform that his attorneys utilize. According to the Defendant’s

  counsel, resources have yet to be "engaged." The delay in the Defendant engaging an IT vendor

  to retrieve documents is not occasioned by any act or failure to act on the part of the Receiver or

  anyone other than the Defendant.

           24.   At the same time, despite the apparent issues with corrupt documents, the

  Defendant asked the Receiver to produce three additional call recordings on January 29, 2019,

  again placing the burden on the Receiver and his staff to locate and produce documents when the

  Defendant was purportedly hiring a vendor for this purpose.

           25.   The Receiver has been more than willing to accommodate the Defendant’s

  request for access to company materials and other items, including providing the Defendant with




  47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 10 of 11



   his golf clubs and personal effects several days ago. Even so, the Defendant has been unwilling

   to engage resources to extract the documents he requires, despite the obvious value in acquiring

   the documents himself.

            26.   In light of the foregoing, the Receiver believes that the proposed briefing schedule

   submitted by the FTC should more than allow the Defendant to obtain documents, provided he

   actually intends to do so, without further prejudicing the receivership estate.

            27.   The Receiver respectfully requests the entry of an Order setting briefing on the

   TRO consistent with the scheduled proposed by the FTC.

   Date: February 8, 2019                        Respectfully submitted,

                                                   /s/ Naim S. Surgeon
                                                 Michael I. Goldberg, Esq.
                                                 Florida Bar No. 886602
                                                 Email: michael.goldberg@akerman.com
                                                 Naim S. Surgeon, Esq.
                                                 Florida Bar No. 101682
                                                 Email: naim.surgeon@akerman.com
                                                 Receiver and Counsel for the Receiver

                                                 AKERMAN LLP
                                                 Las Olas Centre II, Suite 1600
                                                 350 East Las Olas Boulevard
                                                 Fort Lauderdale, FL 33301-2999
                                                 Phone: (954) 463-2700
                                                 Fax: (954) 463-2224




   47800128;1
Case 0:18-cv-62593-DPG Document 73 Entered on FLSD Docket 02/08/2019 Page 11 of 11



                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

   February 8, 2019 via the Court’s notice of electronic filing on all CM/ECF registered users

   entitled to notice in this case as indicated on the attached Service List.


                                                  By: /s/ Naim S. Surgeon
                                                     Naim S. Surgeon




   47800128;1
